Order entered October 26, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01364-CV

  MUAMAR ANANI, HANADI ANANI, BIG D CONCRETE, INC., AND ANANI, LLC,
                            Appellants

                                              V.

                               JOSEPH ABUZAID, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09866-D

                                          ORDER
       Before the Court is Appellants Muamar Anani, Hanadi Anani, Big D Concrete, Inc., and

Anani LLC’s Motion to Reinstate. Appellants indicate that appellee Joseph Abuzaid opposes

reinstatement of the appeal.

       Appellee Joseph Abuzaid shall file a response, if any, to appellants’ Motion to Reinstate

By November 2, 2018.




                                                     /s/   DAVID J. SCHENCK
                                                           JUSTICE